Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is a computer-executed method, and claim 14 is one or more non-transitory computer-readable media, so they fall within one of the four statutory categories.

Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “identifying an external point that is external to the spherical polygon”, “wherein the spherical polygon is defined by a plurality of vertices and a plurality of edge arcs; wherein each edge arc of the plurality of edge arcs connects a respective two vertices of the plurality of vertices”, “identifying one or more candidate edge arcs, of the plurality of edge arcs, such that each candidate edge arc, of the one or more candidate edge arcs, is defined by a pair of vertices that have opposite orientations with respect to a test ray that is defined by the test point and the external point; identifying a set of one or more crossing edge arcs, from the one or more candidate edge arcs, such that the test point and the external point have opposite orientations with respect to each crossing edge arc of the set of one or more crossing edge arcs”, and “storing information, which is at least based on a cardinality of the set of one or more crossing edge arcs, indicating whether the test point is within the spherical polygon”, “wherein the method is performed by one or more computing devices.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [0117] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an 
Regarding claims 2-13, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.

Referring to claim 14, regarding step 2A prong 1, claim 14 is directed to an abstract idea. Claim 14 recites the limitations “identifying an external point that is external to the spherical polygon”, “wherein the spherical polygon is defined by a plurality of vertices and a plurality of edge arcs”, “wherein each edge arc of the plurality of edge arcs connects a respective two vertices of the plurality of vertices”, “identifying one or more candidate edge arcs, of the plurality of edge arcs, such that each candidate edge arc, of the one or more candidate edge arcs, is defined by a pair of vertices that have opposite orientations with respect to a test ray that is defined by the test point and the external point”, “identifying a set of one or more crossing edge arcs, from the one or more candidate edge arcs, such that the test point and the external point have opposite orientations with respect to each crossing edge arc of the set of one or more crossing edge arcs”, “and storing information, which is at least based on a cardinality of the set of one or more crossing edge arcs, indicating whether the test point is within the spherical polygon.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a 
Referring to claim 14, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraph [0117] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 15-26, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 14.
Conclusion

3.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the computer-executed method for determining whether a test point is within a spherical polygon comprising: 
identifying an external point that is external to the spherical polygon; wherein the spherical polygon is defined by a plurality of vertices and a plurality of edge arcs;
wherein each edge arc of the plurality of edge arcs connects a respective two vertices of the plurality of vertices; 
identifying one or more candidate edge arcs, of the plurality of edge arcs, such that each candidate edge arc, of the one or more candidate edge arcs, is defined by a pair of vertices that have opposite orientations with respect to a test ray that is defined by the test point and the external point; 
identifying a set of one or more crossing edge arcs, from the one or more candidate edge arcs, such that the test point and the external point have opposite orientations with respect to each crossing edge arc of the set of one or more crossing edge arcs; and 
storing information, which is at least based on a cardinality of the set of one or more crossing edge arcs, indicating whether the test point is within the spherical polygon; 
wherein the method is performed by one or more computing devices
features as recited in independent claim 1.  Similar language is used in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.

			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182